Exhibit 10.9

CNET Networks 2006 Incentive Plan:

Plan Description

Top Four Executive Officers (CEO, President & COO, CFO, and EVP)

Effective for plan year 2006



--------------------------------------------------------------------------------

CNET Networks 2006 Annual Incentive Plan: Plan Description

Plan Objective

CNET Networks 2006 Incentive Plan is designed to reward eligible participants
for their efforts toward the accomplishment of the company’s goals for EBITDA
and Revenue and, in addition, to help CNET retain key employees during the Plan
year.

Eligibility

The participants in the 2006 Incentive Plan are the Top Five Executive Officers
(CEO, President & COO, CFO, EVP and EVP, CNET). All employees whose jobs have
been defined as eligible can participate, provided that they have been hired or
promoted to an incentive eligible position by October 1, 2006.

Employees who are hired or promoted into an incentive eligible position mid-way
during a 6-month incentive period will have any payout prorated based on the
length of time employed during the 6-month incentive period.

Effective Date of 2006 Incentive Plan

The 2006 Incentive Plan is in effect for calendar year 2006.

Plan Administration

CNET Networks’ Board of Directors’ Compensation Committee (“The Compensation
Committee”) is responsible for administering the Top 5 2006 Incentive Plan in
its sole discretion and judgment. They will review the quality of CNET’s
earnings and recommended incentive payments and make the final, unreviewable
decision on all matters related to the Top 5 2006 Incentive Plan. CNET Networks
and the Compensation Committee may amend, suspend or terminate the Top 5 2006
Incentive Plan at any time and in such manner and to such extent as they deem
advisable. The Compensation Committee shall have the authority to (a) make
adjustments to the company’s or a business unit’s financial targets to take into
account significant events such as a significant acquisition or a significant
business shutdown, an impairment, or other extraordinary event and (b) to
determine whether the company has met its financial targets. All payments under
this Plan are discretionary and may be reduced or eliminated in the sole
discretion of the Compensation Committee of the Board of Directors.

Employee Incentive Opportunity

Each eligible role is assigned a target incentive opportunity by the
Compensation Committee, expressed as a dollar amount for the performance period.
The target is communicated to the individual in that role.

Any employee who has been hired or newly promoted into an eligible position
after October 1, 2006 will not be eligible to participate in the 2006 incentive
plan. Employees who receive target

 

2



--------------------------------------------------------------------------------

CNET Networks 2006 Annual Incentive Plan: Plan Description

incentive opportunity changes during the year will have any payout prorated
based on the number of months at each target incentive opportunity, unless
otherwise provided by the Compensation Committee at the time that a change is
made.

Actual target incentive opportunity amounts will be discussed with participants
by his/her manager or the Compensation Committee on an individual basis.

Components of Target Opportunity

The incentive components for the eligible employees are as follows:

100% of target opportunity will be based on consolidated company financial
performance, with 50 % of the target based on the company’s achievement of its
Revenue targets and 50% of the target based upon its achievement of its EBITDA
targets

Incentive Payouts

Based on Company’s financial performance on Revenue and EBITDA, individual
payouts may exceed 100% of target opportunities. The maximum payout is 300% of
the target payout provided the 2006 revenue budget is achieved at 150% or
greater. If 150% or greater of the revenue budget is not achieved, the maximum
financial payout is 200%. The financial targets are determined by the
Compensation Committee.

Timing of Payouts

Financial Goals

Payouts may occur two times during the year after the close of the 2nd and 4th
quarters.

1st half results against annual threshold = 25% of financial target opportunity
payout in Q3 2006 (25% shall be the maximum payout even if financial performance
is ahead of target) Full year results against annual threshold = 75% of
financial target opportunity payout in Q1 2007 (or such greater or lesser
percentage payout based on the actual financial results)

Operating Guidelines

 

Event

  

Guideline

Eligibility

   Selected full-time employees.

New Hires

  

New hires are eligible for a prorata payout from the date of hire. All employees
whose jobs have been defined as eligible can participate, based on the following
dates:

 

1st Half Participation: Must be hired into an incentive eligible position by
April 1, 2006

 

2nd Half Participation: Must be hired into an incentive eligible position by
October 1, 2006

 

3



--------------------------------------------------------------------------------

CNET Networks 2006 Annual Incentive Plan: Plan Description

 

Promotion-New to the Incentive Plan or an incentive opportunity that increases
  

Payment will be prorated and calculated based on the date of promotion based on
the following dates:

 

1st Half Participation: Must be promoted into an incentive eligible position by
April 1, 2006.

 

2nd Half Participation: Must be promoted into an incentive eligible position by
October 1, 2006

 

* Promotions in January or July 2006 will have an incentive eligible effective
data of January 1 or July 1, 2006 respectively

Part-Time/Full-Time Status Change    The prorated incentive opportunity will be
used to calculate the incentive payment. If the status change is effective
between the 1st and 15th of the month, he/she is credited for a full month with
the new incentive opportunity. If the status change is effective between the
16th and 31st of the month, he/she is credited for  1/2 month of the new
incentive opportunity.

Terminations

-Voluntary/Involuntary

 

-Retirement

  

No payment for results during the specific measurement period, unless employed
in good standing at the end of each measurement period, June 30th, 2006 and
December 31, 2006.

For employees who retire in 2006 (defined as voluntary termination or job
elimination without cause involving an employee who is 62 years of age or more),
a prorated payment will be made based on business results after the end of the
Performance Period, at the same time as other normal 2006 Incentive Plan
payments are made.

 

The retiree will be given full credit for the month in which he/she retires.

Death    The company will pay the employee’s designated beneficiary or estate a
prorated amount based on business results after the end of the performance
period, at the same time as other normal 2006 incentive payments are made.

The 2006 Incentive Plan Document is the governing document in all CNET 2006
Incentive Plan matters.

CNET Networks reserves the right to amend, discontinue or make significant
changes in the plan at any time and for any reason it deems sufficient.

 

4



--------------------------------------------------------------------------------

CNET Networks 2006 Annual Incentive Plan: Plan Description

2006 Incentive Plan Payout

Consolidated Payout Schedule

 

     25% payout    100% payout    200% payout    300% payout

Revenue

   371,817    409,864    435,809    454,567

EBITDA

   75,978    95,001    107,973    118,290

In the event that actual Revenue or EBITDA results are in between the targets
set forth above, the payout rate will be determined based upon a linear
extrapolation.

 

5